DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 12/13/2021.
Claims 2-21 remain pending. Claims 2-4, 7-9, 12-13, 16-18, & 20 have been amended. Claims 2-21 are allowed. 


Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,681,149 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Interpretation
The present amendments find support in paragraphs 0036-38 of the published specification (reproduced below). The claimed indicator is interpreted in view of these paragraphs as providing an indication to the first program that the second application is installed on the user device, as well as providing an indication whether the native application feature is enabled (i.e. “whether a second program on the mobile device is capable of performing the authorization outside of the first program”).
[0036] In response to identifying a second application feature for completing the at least one action, the method 100 then proceeds to block 106 where a determination is made as to whether the second application feature is enabled by the second application. In an embodiment of block 106, in response to determining that the native application feature is preferred over the web application feature to complete the at least one action, the web application 406 may determine whether the native application 308 associated with the native application feature is installed on the user device 300. If the native application 308 is installed on the user device 300, then the web application 406 may determine whether the native application feature is enabled at decision block 106.

[0037] In an embodiment, at decision block 106, the web application 406 may send instructions that request that the browser application 306 provide the web application 406 an indicator that is stored in the indicator database 314 and that is associated with the native application 308 that provides the native application feature that is configured to perform the at least one action. For example, the indicator may be a token stored in a cookie, an operating system (OS) level secured enclave, or a device level secured enclave, and/or any other indicator that can be accessed by both the browser application and native application. The indicator may include information such as an operating system (OS) installed the user device 300, an OS version, a name of the native application 308, a version of the native application 308, a device model, one or more native application features and their status (e.g., enabled or disabled), and any other information that would be apparent to one of skill in the art in possession of the present disclosure.

[0038] In an embodiment, prior to the method 100, the indicator may be provided to the browser application 306 so that the web application 406 knows that the native application 308 is installed, as well as the native application features that are enabled on the native application 308. In an embodiment, the indicator may be provided by the native application 308 to the browser application 306 when the native application 308 is installed on the user device 300. In some examples, installation of the native application 308 on the user device 300 may automatically enable native application features, and/or the native application 308 may receive instructions from a user to enable one or more native application features. The native application 308 may generate the indicator that may identify the native application features that are enabled on the native application 308 as well as any of the other information discussed above. The native application 308 may then provide the indicator to the browser application 306 for storage in the indicator database 314.



Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “checking, by the first program, an indicator accessible to the first program, the indicator indicating whether a second program on the mobile device is capable of performing the authorization outside of the first program, wherein the indicator becomes accessible to the first program when the second program is installed on the mobile device” as recited in Claim 1 and similarly stated in Claim(s) 7 & 18.  These limitations, in conjunction with other limitations in the 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446